Citation Nr: 0933758	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran served with the Recognized Guerilla Forces from 
March 1945 to December 1945, and with the Regular Philippine 
Army from December 1945 to January 1946.  The Veteran died in 
November 1985.  The appellant is claiming Department of 
Veteran's Affairs (VA) benefits as the Veteran's widow.   

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a VA Regional Office 
(RO).  This matter was remanded in June 2007 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran died in November 1985; the death certificate 
lists the immediate cause of death as cerebrovascular 
accident (CVA) with the antecedent cause as acute bacteremia 
secondary to gunshot wound (GSW), through and through, left 
ankle and left leg, and right forearm, through and through.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of GSW of the left leg and the 
right forearm.

3.  The Veteran's death due to CVA was not caused by or a 
result of the Veteran's residuals of GSW, left leg.




CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).                                                                               

The RO provided the appellant with notice in November 2007, 
subsequent to the January 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the November 2007 notice was not provided prior to the 
January 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an October 2008 
supplemental statement of the case, following the provision 
of notice.  The appellant has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also recognizes that there has been no formal 
notice of the requirements of a claim for dependency and 
indemnity compensation (DIC) as outlined in Hupp v. 
Nicholson, 20 Vet. App. 1 (2006).  However, the record 
clearly shows that the appellant has had actual knowledge of 
those requirements with the specificity discussed in Hupp.  
As will be discussed below, the appellant has actual 
knowledge of the disabilities which were service-connected 
prior to the Veteran's death, and her main underlying legal 
argument is based on a secondary relationship between a 
service-connected disability and one or more disorders which 
were listed on the death certificate.  The record also shows 
that the appellant has been represented by a national service 
organization, and arguments by that representative on the 
appellant's behalf demonstrate a full understanding of the 
DIC elements addressed in Hupp.  No useful purpose would be 
served in this case by delaying appellate review for formal 
notice under Hupp when the facts demonstrate actual knowledge 
by the appellant.  
  
  
Duty to Assist

VA has obtained service and private treatment records, 
obtained the Veteran's death certificate, assisted the 
appellant in obtaining evidence, and had a VA examiner review 
the Veteran's claims file and provide an opinion in September 
2008.  In addition, a specialist's opinion was obtained in 
June 2009.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant and her 
representative have not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted previously, the Veteran died in November 1985.  His 
death certificate lists the immediate cause of death as 
cerebrovascular accident with the antecedent cause as acute 
bacteremia secondary to gunshot wound (GSW), through and 
through, left ankle and left leg, and right forearm, through 
and through.  At the time of the Veteran's death, service 
connection was in effect for residuals of GSW of the left leg 
and the right forearm.

In support of her claim, the appellant submitted several 
affidavits from Dr. Celia C. Pasion.  Altogether, in 
affidavits signed in March 1986 and May 1989, Dr. Pasion 
attested that she had treated the Veteran for bacteremia of 
GSW residuals of the left ankle and left leg, and right 
forearm in November 1985.  She stated that he died of 
cerebrovascular accident with antecedent causes of acute 
bacteremia secondary to gunshot wound of the left ankle and 
leg, and right forearm in November 12, 1985.  She further 
stated that no autopsy was performed.  

Also submitted was an October 2003 certification from Danilo 
A. Concepcion, M.D., who stated that the Veteran was admitted 
to Lopez Hospital in November 11, 1985 and was discharged in 
November 12, 1985 from the Ilocos Regional Hospital with CVA.  
It was noted that on admission, the Veteran had a high-grade 
fever and severe swelling of the left leg.  He continued that 
aside from CVA, the Veteran also had a case of septicemia 
secondary to the old infected left GSW, which he said may 
have contributed to the Veteran's death.  It was additionally 
noted that the Veteran was brought home against medical 
advice on November 12, 1985 with the following diagnosis: 
CVA, hemorrhage and septicemia secondary to the old infected 
GSW, left leg.  Attached to the October 2003 letter was a 
copy of the Veteran's medical record.  

A statement signed in July 2004 reportedly from Dr. Pasion 
was submitted.  She noted that she attended the medical needs 
of the Veteran and that she knew him personally as her 
patient, friend, and town mate.  She stated that the Veteran 
had severe swelling in his left leg and traumatic neuritis 
secondary to his old GSW.  She explained that there are no 
available medical records since she was the one who attended 
to his medical needs.  She opined that the residuals of the 
Veteran's service connected GSW contributed substantially and 
materially to the cause of the Veteran's death.  

The Veteran's claims file was reviewed by the VA examiner in 
September 2008.  The VA examiner opined that the Veteran's 
death due to cerebrovascular accident is not caused by or a 
result of the Veteran's residuals of gunshot wound, left leg.  
Rather, the Veteran died of natural causes consistent with 
his age group.  The VA examiner continued that the swelling 
on the left leg during his confinement cannot be attributed 
to residuals of gunshot wound of his left leg and ankle 
because the GSW occurred in 1945.  The fact that the Veteran 
died in 1985 at the age of 67, he said, indicates only that 
the Veteran was able to survive the residuals of the GSW for 
40 years.  He noted that to attribute the GSW as an 
aggravating or materially contributing factor to the 
Veteran's cause of death is without basis and merely based on 
speculation on the part of private physicians, who issued 
such opinions.  The VA examiner added that the 1984 VA 
examination also revealed an increased blood pressure of 
180/100, which he said is indicative that the Veteran had 
hypertension, which is the most logical cause of his 
cerebrovascular accident and eventual death.  

A June 2009 specialist opinion was obtained, and it was noted 
that it was highly unlikely that chronic osteomyelitis was a 
residual of the Veteran's tibial compound fracture sustained 
from a May 1945 GSW.  After reviewing a 1959, October 1978, 
and June 1984 reports of radiographic studies, it was 
additionally noted that the descriptions of findings were 
consistent over the previous two decades, which indicated 
that there was an old inactive process rather than a chronic 
active bone infection.  He observed that there was no 
documentation of clinical osteomyelitis flare-ups such as 
redness, tenderness, or drainage at the site of injury with 
concomitant fever during the preceding three decades to 
indicate an unresolved bone infection process.  He continued 
that there was a distinct lack of any clinical evidence of 
inflammation.  The specialist cited to the 1959 examination 
that noted skin scaling consistent with a superficial fungal 
skin infection was not related to the healed scar.  He 
additionally noted that at the time of the Veteran's acute 
hospitalization just preceding his death, there was no 
documentation of bacteremia, hypotension or shock, which are 
typically seen in cases of sepsis.  In fact, he said, the 
Veteran had the opposite condition-he was hypertensive at 
the time of his admission in November 1985 and left the 
following day against medical advice.  The specialist noticed 
that the Veteran was also hypertensive on other occasions as 
reflected in treatment records and had suffered a previous 
stroke.  

The specialist concluded: (1) that there was no clinical or 
radiographic evidence of an ongoing; (2) unresolved 
osteomyelitis process in the Veteran's left leg at the time 
of his death that originated from his GSW; and (3) there was 
no plausible way to link an infectious process in his tibia 
to his fatal cerebrovascular accident, and the overwhelming 
likely cause of the Veteran's fatal stroke was hypertensive 
cerebrovascular disease.  
  
The underlying question in this case is clearly medical in 
nature.  As such, the Board must look to the medical evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, the Board also acknowledges the 
appellant's letter received in November 2008 in which she 
stated that unlike the VA examiner, the doctors [Dr. Pasion 
and Dr. Concepcion] who provided their opinions regarding the 
cause of the Veteran's death physically attended to the 
Veteran before his death and thus have true knowledge of 
their findings and diagnosis.  She asserted that the RO 
decision was partial because more weight was assigned to the 
VA examiner's medical opinion.  The Board notes here that in 
an October 2003 statement, Dr. Pasion certified that she did 
not attend the Veteran during his death, and that the cause 
of death was based on previous medical records of the 
hospitals involved.  In other words, it appears that Dr. 
Pasion's conclusion was not based on her actual presence at 
the Veteran's death, but on a review of medical records.  

The Board notes here that among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  After considering all of the medical evidence, the 
Board finds that the opinions rendered in the September 2008 
VA examination report and the June 2009 specialist's opinion 
were offered with benefit of review of the evidence and are 
supported by a detailed and more persuasive rationale.  The 
September 2008 examiner discussed why the private opinions in 
support of the appellant's claim were not persuasive.  The 
Board notes that both September 2008 VA examination report 
and the June 2009 specialist's opinion were based on a review 
of the entire claims file.  These opinions point to specific 
medical facts which argue against a finding that there was 
any involvement of the service-connected disability in the 
Veteran's death.  Although the VA examiners did not 
personally examine the Veteran, they reviewed both Dr. 
Pasion's and Dr. Concepcion's opinions and reviewed all 
treatment records.  After weighing the evidence, the Board 
finds that the September 2008 VA examination report and the 
June 2009 specialist's opinion are more probative than the 
statements contained in Dr. Pasion's and Dr. Concepcion's 
opinions.  The September 2008 and June 2009 opinions are 
comprehensive, detailed, supported by the underlying facts of 
the case and include clear rationales.  The Board believes 
they are entitled to more weight.         

In addition, Dr. Concepcion's opinion that the Veteran also 
had a case of septicemia secondary to an old GSW in the left 
leg "which may have contributed" to the Veteran's death 
(emphasis added) is too general and inconclusive.  The Board 
notes that this statement only reflects a possibility of a 
link between the GSW and cause of death.  See Sacks v. West, 
11 Vet. App. 314, 316 (1998).    

The Board sympathizes with the appellant for her loss.  
However, the preponderance of the evidence is against a 
finding of service connection for cause of death.  Thus, the 
appellant's claim must be denied.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


